Citation Nr: 0013756	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-04 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from February 1953 to February 
1957, and from May 1957 to May 1961.  Thereafter, he served 
in the Reserves, primarily on inactive duty, until 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision rendered 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio, which, in pertinent part, 
denied entitlement to service connection for prostate cancer.  


REMAND

Upon preliminary review of the claims file in connection with 
the veteran's claim of entitlement to service connection for 
prostate cancer, the Board observes that additional 
development by the RO is required before the Board may 
proceed with appellate review.  

The RO rendered determinations in July 1998 and August 1998 
that stated "[a] letter dated 2-18-98 was sent to the 
veteran requesting medical evidence for treatment of prostate 
cancer and completion of release of information 
authorizations for Bethesda Hospital and Clinton Memorial 
Hospital.  As of this date, no reply to this request for 
evidence has been received by our office."  The record does, 
in fact, contain a completed Authorization and Consent to 
Release Information to the VA (VA Form 21-4142), signed by 
the veteran and dated in December 1997 (received in January 
1998), for the release of medical records from Bethesda 
Hospital North and Clinton Memorial Hospital.  On that form, 
the veteran also indicated that treatment involved 
"cancer."  However, there is no documentation of record to 
reflect any attempt by the RO to obtain this information from 
the aforementioned hospitals.  


Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should obtain and associate with 
the claims file the veteran's medical 
records from Bethesda Hospital North, in 
Cincinnati, Ohio, and Clinton Memorial 
Hospital, in Wilmington, Ohio.  After 
this is accomplished, the RO should again 
consider the veteran's claim of 
entitlement to service connection for 
prostate cancer in light of the 
additional evidence of record.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



